Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. 	This is in response to Applicant communication on 02/01/2022 with claims 1-22 are 
pending in the Application 
                                                    Election/Restrictions

2. 	Claim 1-10 and Newly submitted claims 11-22  are directed to inventions that is independent or distinct for the following reasons:
	I/   Claims 11-22 directed toward a  structure with polycrystalline ceramic core ,Classified in class 257 subclass 076, CPC Classification H01L21/0242.
	II/   Claims 1-10 directed toward a method of manufacturing a substrate with polycrystalline ceramic core,  Classified in class 438 subclass 60, CPC Classification H01L27/14689.
The two above invention are distinct because the fields of search for method and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions. Also, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required
Since applicant has received an action on the merits for the originally presented
invention, ( i.e. invention of group I) this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 11-22 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1. 142(b) and MPEP 821.03.
 
Examiner’s Amendment.

3.	An examiner's amendment to the record appears below. Should the changes and/or 
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
payment of the issue fee:
 --Cancels non-elected claims 11-22-- (see paragraph 2 in the Office Action )

Reason for allowance
  
4.	Applicant arguments in the communication with the Office filed 02/01/2022 are persuasive therefore the rejection of claims 1-10 are withdrawn and these claims are allowed.
The following is an examiner’s statement of reason for allowance of claims 1-10: 
None of the references of record teaches or suggests the claimed  METHOD OF MANUFACTURING A SUBSTRATE  having the limitations/steps:
-- “ encapsulating the polycrystalline ceramic core in a first adhesion shell;
 encapsulating the first adhesion shell in a conductive shell; 
encapsulating the conductive shell in a second adhesion shell; and
 encapsulating the second adhesion shell in a barrier shell;
 joining a bonding layer to the support structure; 
joining a substantially single crystalline silicon layer to the bonding layer; 
forming an epitaxial silicon layer by epitaxial growth on the substantially single crystalline silicon layer; and
 forming one or more epitaxial III-V layers by epitaxial growth on the epitaxial silicon layer. “--.
In combination with all other limitations /steps as recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                   CONCLUSION

5. 	 Any inquiry concerning this communication on earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 6:30 PM. US Eastern Time. The examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.The-fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                   
                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897